UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 24, 2010 LAKE SHORE BANCORP, INC. (Exact name of registrant as specified in its charter) United States (State or other jurisdiction of incorporation) 000-51821 (Commission File Number) 20-4729288 (IRS Employer Identification No.) 125 East Fourth Street, Dunkirk, NY 14048 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (716) 366-4070 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) On March 24, 2010, the Board of Directors of Lake Shore Bancorp, Inc. (the “Company”) approved Amended and Restated Employment Agreements between Mr. David C. Mancuso, Chief Executive Officer and President, and the Company and Lake Shore Savings Bank, effective April 3, 2010 (the “Agreements”).The
